Citation Nr: 0930088	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-41 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for thoracic disc 
disease, to include as secondary to a service-connected 
disability of mechanical back syndrome.  

2.  Entitlement to service connection for cervical spine disc 
disease, to include as secondary to a service-connected 
disability of mechanical back syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran served in the Army Reserve from March 27, 1970 to 
August 27, 1972, and sustained an injury during Reserve Duty 
Training on May 11, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the claims currently on appeal.  
The claims were previously remanded by the Board in June 2007 
and August 2008 for additional evidentiary development.  

The Veteran requested and was afforded a hearing before a 
Veterans Law Judge in January 2007.  A written transcript of 
this hearing was prepared and incorporated into the evidence 
of record.  Notice was sent to the Veteran in June 2008 
informing him that the Judge who performed his hearing was no 
longer employed with the Board.  The Veteran did not request 
that he be scheduled for a new hearing.  


FINDINGS OF FACT

1.  Thoracic disc disease did not manifest during, or as a 
result of, military service, and it is not secondary to a 
service-connected disability of mechanical lumbar back 
syndrome.  

2.  Cervical spine disc disease did not manifest during, or 
as a result of, military service, and it is not secondary to 
a service-connected disability of mechanical lumbar back 
syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
thoracic disc disease, to include as secondary to mechanical 
back syndrome, have not been met.  38 U.S.C.A §§ 1101, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.159 (2008).  

2.  The criteria for establishing service connection for 
cervical spine disc disease, to include as secondary to 
mechanical back syndrome, have not been met.  38 U.S.C.A §§ 
1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in May 2005, June 2006, and June 2007 that 
fully addressed all notice elements.  The May 2005 letter was 
also sent prior to the initial RO decision in this matter.  
The letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Even though the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) until 
after the initial adjudication of these claims in the June 
2006 letter, the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because 
the claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in April 2005, September 2005 and December 2007 
and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Copies of 
private medical records submitted by the Veteran have also 
been incorporated into the evidence of record.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Relevant Facts

The Veteran contends that he is entitled to service 
connection for disc disease of the thoracic and cervical 
spine, to include as secondary to his service-connected right 
shoulder disability and mechanical back syndrome.  The 
Veteran was granted service connection for mechanical back 
syndrome in a March 2003 rating decision.  

The Veteran's service treatment records demonstrate that the 
Veteran did suffer an injury to the right shoulder during 
military service.  A July 1971 Certificate of Injury notes 
that the Veteran injured his right shoulder on May 11, 1970 
while on Reserve Duty Training when lifting a piece of 
equipment over his head.  It was noted that the injury did 
not seem serious at the time, but the Veteran had trouble 
with his shoulder since the injury.  However, these records 
do not suggest that the Veteran suffered an injury to the 
cervical spine or the thoracic spine.  

The record contains numerous post-service treatment records 
regarding the Veteran's right shoulder and his spine.  
Surgical reports for shoulder dislocation repair dated August 
1972 and December 1978 are of record, but neither of these 
reports suggests that the Veteran had thoracic or cervical 
spine trouble at this time.  The Veteran also testified at an 
RO hearing in April 1980 but he did not indicate that he 
suffered from back pain.  The first evidence of record 
regarding the spine is a VA treatment note from September 
1999 in which the Veteran was complaining of lower back pain.  
The radiologist concluded that the Veteran had degenerative 
changes in the posterior interfacetal joints of the 
lumbosacral junction.  A magnetic resonance image (MRI) from 
July 2002 indicates that the Veteran had a small midline disc 
protrusion at the T11 and T12 level with no definite 
impingement of the cord.  An MRI from September 2004 
indicates that the Veteran had a broad-based central disc 
protrusion at the subarachnoid space at the C6-7 level with 
no evidence of residual mass.  The Veteran underwent an 
operation of the cervical spine 2 days prior to this MRI for 
a microsurgical resection of an intradural meningioma with 
significant compression of the spinal cord.  These records 
are the first evidence of thoracic and cervical spine 
disorders.  

The Veteran was afforded a VA spinal examination in February 
2003.  The Veteran complained of lower back pain at the time 
of examination.  The examiner found evidence of paraspinal 
muscle spasm and tenderness over the lumbosacral joints 
bilaterally.  The examiner diagnosed the Veteran with a 
severe injury to the right shoulder causing considerable 
restriction of his extension and flexion of the right 
shoulder.  The Veteran was also diagnosed with mechanical low 
back syndrome, which the examiner opined was directly related 
to the injury the Veteran sustained during his military 
service.  However, there was no mention of a thoracic or 
cervical spine disability at this time.  Based on this 
examination, the RO granted service connection for mechanical 
back syndrome (claimed as a low back condition) in a March 
2003 rating decision.  A 20 percent disability rating was 
assigned effective as of January 18, 2002.  

In October 2004, VA received the Veteran's claim for cervical 
and thoracic disc disease.  Throughout the course of the 
appeal, the Veteran has alleged that these disorders are 
directly related to his in-service injury and that they are 
secondary to his mechanical back syndrome and right shoulder 
disability.  Subsequently, the Veteran was afforded a VA 
examination of the spine in April 2005.  At the time of 
examination, the Veteran was complaining of pain in his 
entire back extending from his neck to his tailbone.  
However, the Veteran reported that his lower back pain was 
the worst.  The examiner noted that the Veteran had a 
meningioma with fusion of the C3-4 vertebra performed in 
September 2004.  The Veteran reported having worse pain in 
his neck since the tumor was surgically removed.  X-rays were 
taken of the cervical spine at this time, revealing a 
laminectomy defect at C3 through C6.  Otherwise, vertebral 
heights and alignment were normal, and disc spaces were 
maintained.  The examiner concluded that the Veteran had 
postsurgical changes in the posterior elements of the middle 
cervical spine with no determinable complications.  X-rays 
were also taken of the thoracic spine, and they revealed that 
vertebral body heights were normal and disc spaces were well 
maintained.  The examiner concluded that there was no 
significant abnormality of the thoracic spine.  

In September 2005, a VA physician provided an opinion 
regarding the Veteran's cervical spine for compensation and 
pension purposes.  While the opinion was specifically for the 
cervical spine, the physician's rationale is significant for 
the Veteran's thoracic spine disability as well.  The 
physician opined that since the Veteran fell on his right 
shoulder with the sickle blade and twisted his low back at 
the same time, this was not an axial-type injury.  Rather, 
the physician found this to be an acute rotational injury.  
It was the physician's opinion that an axial type of injury 
would be necessary to injure the cervical, thoracic, and 
lumbar spine together.  However, the examiner did note that 
the Veteran's exogenous obesity was an axial injury 
sufficient to cause cervical and thoracic damage.  The 
physician noted that the Veteran was 246 pounds at age 53 
with a height of 5 feet and 7 inches.  The examiner indicated 
that the Veteran's ideal body weight would be 142 pounds.  As 
such, she concluded that this degree of excess weight, along 
with the ageing process, was a sufficient enough injury to 
cause the Veteran's back disorder.  

The Veteran was afforded an additional VA spine examination 
in December 2007.  The examiner was asked to determine 
whether the Veteran's thoracic and cervical spine conditions 
were related to the Veteran's in-service injury.  The 
examiner noted that the first complaints of lower back pain 
were in February 2001, although they were reported to be as 
early as 1995.  The examiner noted that a July 2002 magnetic 
resonance image (MRI) revealed a small disc protrusion at the 
T11-12 level.  The examiner concluded that it was less likely 
than not that the Veteran's thoracic spine condition was 
caused by the Veteran's military service.  The examiner noted 
that the Veteran's neck and upper back complaints began more 
than 20 years after separation from service, and there was no 
evidence of record to support a mechanism of injury for the 
neck and upper back.  Rather, the examiner assigned a 
diagnosis of thoracic degenerative disk disease at the T11-12 
level and age-related degenerative joint disease without 
radiculopathy.  The examiner noted that the Veteran had 
congenital thoracolumbar scoliosis and thoracic kyphosis due 
to aging and congenital flattening of the lumbar spine.  

The December 2007 VA examiner also found that the Veteran's 
cervical spine disorder was not related to his in-service 
injury.  A September 2004 MRI revealed a cervical meningioma 
at the C3-4 level which required subsequent resection and 
fusion.  X-rays from April 2005 revealed laminectomy defects 
at the C3-6 level.  The examiner noted that the Veteran's 
neck complaints began more than 20 years after separation 
from service, and there was no evidence of record to support 
a mechanism of injury for the neck.  The examiner concluded 
that it was less likely than not that the Veteran's cervical 
spine condition was caused by the Veteran's military service.  
Rather, the examiner assigned a diagnosis of cervical 
degenerative disc disease at the C6-7 level, status post-
cervical meningioma.  

The above examiner filed an addendum to the December 2007 VA 
examination in March 2009.  The examiner concluded after an 
extensive review of the Veteran's claims file that there was 
no objective evidence to support a worsening of the Veteran's 
thoracic or cervical spine conditions beyond their natural 
progression as a result of the Veteran's mechanical back 
syndrome or his right shoulder disability.  The examiner also 
concluded that the preponderance of the medical evidence of 
record did not support a shoulder disorder or a mechanical 
lumbar spine condition as being the proximate cause of the 
Veteran's degenerative disc disease of the thoracic spine or 
his cervical meningioma.  

The record also contains an opinion provided by a VA 
physician with the initials P.I. in January 2006.  According 
to Dr. I, the September 2005 VA examiner may not have fully 
comprehended the mechanism of injury related to the machinery 
used by the Veteran in-service.  Dr. I was of the opinion 
that due to the position of the Veteran and the machinery at 
the time of the injury, the Veteran would have sustained 
downward axial force as well as backward thrust resulting in 
both axial as well as rotational forces.  Dr. I noted that 
these facts should be taken into consideration.  Dr. I 
provided a similar opinion in October 2004, noting that the 
Veteran suffered an axial load injury during service that 
likely as not affected his entire spine.  Dr. I opined that 
over time, this led to the Veteran's cervical and thoracic 
spine damage.  

Entitlement to Service Connection for Thoracic Disc Disease

The Veteran contends that he is entitled to service 
connection for thoracic disc disease, to include as secondary 
to his service-connected disability of mechanical back 
syndrome.  However, upon review of all of the competent 
medical evidence of record, the Board finds that the 
preponderance of the evidence demonstrates that the Veteran's 
thoracic spine disability did not manifest during, or as a 
result of, the Veteran's military service, and it is not 
secondary to his mechanical back syndrome.  As such, service 
connection is not warranted.  

As discussed above, the Veteran's service treatment records 
are silent as to an injury of the thoracic spine, or 
complaints of thoracic pain.  Therefore, the evidence does 
not suggest that the Veteran had a chronic condition of the 
thoracic spine during his military service.  If there is no 
evidence of a chronic condition during service, or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  However, medical evidence 
must relate this chronic symptomatology to the Veteran's 
present condition.  See id.  

However, the post-service medical records fail to demonstrate 
that the Veteran has suffered from symptomatology related to 
the thoracic spine since separation from service.  Again, the 
record contains no medical evidence regarding the spine until 
September 1999, when the Veteran was seen with complaints of 
lower back pain.  The first evidence of a thoracic spine 
disorder is the July 2002 MRI indicating that the Veteran had 
a small midline disc protrusion at the T11 and T12 level with 
no definite impingement of the cord.  However, the December 
2007 VA examiner noted that thoracic back pain was reported 
to have begun as early as 1995.  Therefore, the record does 
not suggest that the Veteran has had chronic symptomatology 
since his separation from military service in 1972.  

The preponderance of the competent medical evidence of record 
also demonstrates that the Veteran's thoracic spine disorder 
is not related to military service and is not secondary to 
his service-connected disabilities.  According to the 
September 2005 VA examiner, the injury sustained by the 
Veteran in-service was not of the requisite nature to cause a 
disability of the entire spine.  Rather, this examiner opined 
that the Veteran's thoracic spine disability was secondary to 
his excessive weight and the natural aging process.  
Likewise, the December 2007 VA examiner concluded that the 
Veteran's thoracic disorder was not related to the Veteran's 
military service, instead finding it to be related to the 
aging process and the Veteran's congenital disorders of the 
spine, such as scoliosis.  The December 2007 VA examiner also 
concluded in a March 2009 addendum to the original opinion 
that there was no objective evidence of record to suggest 
that the Veteran's thoracic spine disorder was secondary to, 
or aggravated by, the Veteran's service-connected lumbar 
spine disability or his right shoulder disability.  

Therefore, the preponderance of the evidence demonstrates 
that the Veteran is not entitled to service connection for a 
thoracic spine disorder.  The Board has considered the 
opinions provided by Dr. I in October 2004 and January 2006.  
However, these opinions are not sufficiently probative to 
outweigh the medical evidence of record that is unfavorable 
to the Veteran's claim.  The September 2005 VA physician 
disagreed with this conclusion, and felt that the Veteran 
only suffered a rotational type injury.  She also felt the 
Veteran's degenerative disc problems were likely related to 
the Veteran's age and weight.  This opinion was supported 
upon VA examination in December 2007, when the examiner felt 
that the absence of evidence of back treatment for more than 
20 years suggested that the Veteran's thoracic spine 
condition was not related to military service.  Further, Dr. 
I's opinions were of record at the time of the December 2007 
VA examination.  His contentions were therefore considered by 
subsequent medical examiners, but the conclusion was still 
that it was less likely than not that the Veteran's current 
thoracic spine condition was secondary to his in-service 
injury.  Therefore, the opinions of Dr. I do not warrant a 
grant of service connection.  

The Board also notes that the Veteran has objected to the 
September 2005 VA examiner's use of the term "fell."  In 
his May 2006 appeal to the Board, the Veteran indicated that 
his right arm was forced back in an awkward bend rather than 
causing him to fall.  While the Board has certainly 
considered this testimony, it does not find it sufficient to 
support a grant of service connection.  First, subsequent VA 
examination in December 2007 found the Veteran's thoracic and 
cervical spine conditions to be unrelated to military service 
without reference to a fall or axial versus rotational type 
injuries.  Additionally, the Veteran testified in his 
February 2003 VA examination that when the sickle blade fell, 
he was pinned to the ground with his right arm rotated to the 
right.  This evidence suggests that the September 2005 VA 
examiner's choice of the term "fell" was not entirely 
inaccurate.  

Of further significance is the fact that there is no evidence 
of a thoracic spine condition for more than 20 years after 
separation from service.  When considering whether or not to 
grant a claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for a thoracic spine disorder for more than 
20 years after separation from service tends to establish 
that the Veteran has not had a chronic thoracic spine 
disorder since military service.

As a final matter, the Board has considered the statements 
offered by the Veteran in support of his claim.  In his 
January 2007 hearing, the Veteran testified that he believed 
he sustained both an axial type injury and a rotation type 
injury during his military service.  Furthermore, he 
testified that he believed his gait and posture as a result 
of his service-connected lumbar disorder had made his 
thoracic and cervical conditions worse.  However, while the 
Veteran is competent to testify to matters such as pain, as a 
layperson, he is not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, even though the Veteran believes his 
cervical and thoracic disorders began in-service, and were 
aggravated by his lumbar disability, he is not competent to 
offer this type of testimony and the medical evidence of 
record does not support this contention.  As such, the 
Veteran's opinions regarding etiology and aggravation are of 
no probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for thoracic disc disease, to include 
as secondary to service-connected disability of mechanical 
back syndrome, must be denied.

Entitlement to Service Connection for Cervical Spine Disc 
Disease

The Veteran contends that he is entitled to service 
connection for cervical spine disc disease, to include as 
secondary to service-connected disability of mechanical back 
syndrome.  However, upon review of all of the competent 
medical evidence of record, the Board finds that the 
preponderance of the evidence demonstrates that the Veteran's 
cervical spine disability did not manifest during, or as a 
result of, the Veteran's military service, and it is not 
secondary to his mechanical back syndrome.  As such, service 
connection is not warranted.  

As discussed above, the Veteran's service treatment records 
are silent as to an injury of the cervical spine, or 
complaints of neck pain.  Therefore, the evidence does not 
suggest that the Veteran had a chronic condition of the 
cervical spine during his military service.  If there is no 
evidence of a chronic condition during service, or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage, 10 Vet. 
App. at 495-98.  However, medical evidence must relate this 
chronic symptomatology to the Veteran's present condition.  
See id.  

However, the post-service medical records fail to demonstrate 
that the Veteran has suffered from symptomatology related to 
the cervical spine since separation from service.  Again, the 
record contains no medical evidence regarding the spine until 
September 1999, when the Veteran was seen with complaints of 
lower back pain.  The first evidence of a cervical spine 
disorder is an MRI from September 2004 that revealed a broad-
based central disc protrusion at the subarachnoid space at 
the C6-7 level with no evidence of residual mass.  The 
Veteran underwent an operation of the cervical spine 2 days 
prior to this MRI for a microsurgical resection of an 
intradural meningioma with significant compression of the 
spinal cord.  However, the December 2007 VA examiner noted 
that cervical back pain was reported to have begun as early 
as 1995.  Therefore, the record does not suggest that the 
Veteran has had chronic symptomatology since his separation 
from military service.  

The preponderance of the competent medical evidence of record 
also demonstrates that the Veteran's cervical spine disorder 
is not related to military service and is not secondary to 
his service-connected disabilities.  According to the 
September 2005 VA examiner, the injury sustained by the 
Veteran in-service was not of the requisite nature to cause a 
disability of the entire spine.  Rather, this examiner opined 
that the Veteran's cervical spine disability was secondary to 
his excessive weight and the natural aging process.  
Likewise, the December 2007 VA examiner concluded that the 
Veteran's cervical disorder was not related to the Veteran's 
military service, due to the absence of medical evidence for 
more than 20 years.  The examiner diagnosed the Veteran with 
degenerative disc disease status post-cervical meningioma.  
The December 2007 VA examiner also concluded in a March 2009 
addendum to the original opinion that there was no objective 
evidence of record to suggest that the Veteran's cervical 
spine disorder was secondary to, or aggravated by, the 
Veteran's service-connected lumbar spine disability or his 
right shoulder disability.  

Therefore, the preponderance of the evidence demonstrates 
that the Veteran is not entitled to service connection for a 
cervical spine disorder.  The Board has again considered the 
opinions provided by Dr. I in October 2004 and January 2006.  
However, for the same reasons already discussed, these 
opinions are not sufficiently probative to outweigh the 
medical evidence of record that is unfavorable to the claim.  
The September 2005 VA physician disagreed with this 
conclusion, and felt that the Veteran only suffered a 
rotational type injury.  She also felt the Veteran's 
degenerative disc problems were likely related to the 
Veteran's age and weight.  This opinion was supported upon VA 
examination in December 2007, when the examiner felt that the 
absence of evidence of back treatment for more than 20 years 
suggested that the Veteran's cervical spine condition was not 
related to military service.  Further, Dr. I's opinions were 
of record at the time of the December 2007 VA examination.  
His contentions were therefore considered by subsequent 
medical examiners, but the conclusion was still that it was 
less likely than not that the Veteran's cervical spine 
condition was secondary to his in-service injury.  Therefore, 
the opinions of Dr. I do not warrant a grant of service 
connection.  

The Board also notes that the lack of evidence of a cervical 
spine condition for more than 20 years is unfavorable to the 
claim.  When considering whether or not to grant service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson, 12 Vet. App. 
at 459, aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the absence of any medical evidence 
of treatment for a cervical spine disorder for more than 20 
years after separation from service tends to establish that 
the Veteran has not had a chronic cervical spine disorder 
since military service.

As a final matter, and as discussed in the previous section, 
the Board has considered the statements offered by the 
Veteran in support of his claim.  In his January 2007 
hearing, the Veteran testified that he believed he sustained 
both an axial type injury and a rotation type injury during 
his military service.  Furthermore, he testified that he 
believed his gait and posture as a result of his service-
connected lumbar disorder had made his thoracic and cervical 
conditions worse.  However, while the Veteran is competent to 
testify to matters such as pain, as a layperson, he is not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, even though the Veteran believes his cervical and 
thoracic disorders began in-service, and were aggravated by 
his lumbar disability, he is not competent to offer this type 
of testimony and this contention is not supported by the 
medical evidence of record.  As such, the Veteran's opinion 
as to etiology is of no probative value.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for cervical spine disc disease, to 
include as secondary to service-connected disability of 
mechanical back syndrome, must be denied.


ORDER

Entitlement to service connection for thoracic disc disease, 
to include as secondary to service-connected disability of 
mechanical back syndrome, is denied.  

Entitlement to service connection for cervical spine disc 
disease, to include as secondary to service-connected 
disability of mechanical back syndrome, is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


